EXHIBIT 10.5

SECOND AMENDMENT TO PROMISSORY NOTE

THIS SECOND AMENDMENT (THE “SECOND AMENDMENT”) DATED JULY 27, 2015, SHALL AMEND
THE PROMISSORY NOTE (THE “NOTE”) DATED AS OF FEBRUARY 22, 2013 AND AMENDED ON
JULY 31, 2013 (“THE FIRST AMENDMENT”) AMONG NON-INVASIVE MONITORING SYSTEMS,
INC. (THE “MAKER”) AND JANE HSIAO (THE “PAYEE”) AS NOTED BELOW. THE NOTE, THE
FIRST AMENDMENT, AND SECOND AMENDMENT SHALL BE REFERRED TO AS THE AMENDED NOTE.

RECITALS

WHEREAS, Maker and Payee (collectively, the “Parties”) are parties to the Note
which became effective on February 22, 2013;

WHEREAS, on July 31, 2013, the Parties amended the Note to extend the Maturity
Date from September 12, 2014 until July 31, 2015; and

WHEREAS, the Parties wish to extend the Maturity Date from July 31, 2015 to
July 31, 2017.

NOW THEREFORE, in consideration of the mutual covenants and promises contained
in the Note and this Second Amendment and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties agree
as follows:

AMENDMENT



  1.   Section 1 of the Note is hereby amended and restated in its entirety as
follows:

The principal amount of the loan evidenced hereby, together with any accrued and
unpaid interest, and any and all unpaid costs, fees and expenses accrued, shall
be due and payable on July 31, 2017 (the “Maturity Date”).

2. Governing Law. This Second Amendment shall be governed by the laws of the
State of Florida without regard to its conflict of laws rules or principles.

3. Amendments. Except as expressly amended hereby, the Note shall remain
unmodified and in full force and effect.

4. Entire Agreement. This Second Amendment and the Amended Note constitute the
entire agreement of the Parties with respect to the subject matter hereof and
supersede all prior understandings and writings between the Parties relating
thereto.

5. Interpretation. Any capitalized terms used in this Second Amendment but not
otherwise defined shall have the meaning provided in the Note.

6. Counterparts. This Second Amendment may be executed manually, electronically
in Adobe® PDF file format, or by facsimile by the Parties, in any number of
counterparts, each of which shall be considered one and the same amendment and
shall become effective when a counterpart hereof shall have been signed by each
of the Parties and delivered to the other Party.

IN WITNESS WHEREOF, Borrower has duly executed this Second Amendment to the Note
and Security Note as of the 27th day of July, 2015.

          NON-INVASIVE MONITORING SYSTEMS, INC.
 
  By: /s/ James J. Martin
 
   
 
  Name: James J. Martin
Title: Chief Financial Officer
Agreed and Accepted:
 

By: /s/ Jane Hsiao
 

 
 

Name: Jane Hsiao, Ph.D.
 


